Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1, 5, 8-10, and 14 are pending. Claims 2-4, 6-7, 11-13, and 15-16 are canceled. Applicant’s amendment has overcome rejections under 35 USC 112(b).

Response to Arguments
Applicant’s arguments, see the section on Formality Rejections, filed November 24, 2021, with respect to claims 1, 5, 8-10, and 14 have been fully considered and are persuasive.  The rejections of claims 1, 5, 8-10, and 14 have been withdrawn. 

Allowable Subject Matter
Claims 1, 5, 8-10, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 currently recites a light metal joint filler, formed by uniformly mixing a solvent with a light metal powder and a silver powder; the particle size of the silver powder is between 400 nm and 500 nm: the particle size of the light metal powder is between 200 µm and 500 µm. Claim 1 now clearly recites specific, narrow ranges for weight percentages of the light metal powder and the silver powder with a basis of the total weight of the light metal powder and the silver powder.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                                
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736